Citation Nr: 1207540	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  06-24 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from October 1956 to October 1959.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran's case was remanded for further development in August 2010, and it has been returned to the Board for further appellate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  Bilateral hearing loss disability is etiologically related to acoustic trauma in service.  

2.  Tinnitus is etiologically related to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claims herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) in regard to those issues. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

At the outset, the Board notes that the Veteran's original service treatment records (STRs) are unavailable despite efforts to obtain such records.  Overall, the contentions of in-service noise exposure are deemed consistent with the circumstances of his service and thus noise exposure is conceded.  See 38 U.S.C.A. § 1154(a).  The question remaining for consideration is whether the Veteran's claimed disabilities are related to the in-service noise exposure.

The Veteran was afforded a VA audiological examination in October 2010, during which he reported significant noise exposure during service.  He specifically referenced exposure to explosives, machine guns, and a 90mm tank accidentally going off right beside him.  He had post-service occupational noise exposure as a body and frame technician, draftsman, boiler maker, and machinist.  In correspondence to VA, however, he indicated that he wore hearing protection during his post-service occupations, but was not afforded hearing protection while on active duty.  He denied any history of hearing loss or surgeries of the head or ears.  He endorsed constant bilateral tinnitus that has been ongoing for a long time.  

The audiogram results in 2010 were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
85
95
95
LEFT
55
75
105
95
105

Speech recognition was 24 percent in the right ear and 10 percent in the left ear.  The examiner indicated that he could not provide an opinion as to the etiology of the Veteran's hearing loss disability and tinnitus without resorting to speculation.  In so indicating, the examiner noted that there was no evidence of record showing the Veteran's audiological information from service, and the Veteran had a post-service history of noise exposure.  

The Veteran has received treatment for his bilateral hearing loss and tinnitus at the VA Medical Center, and reported its onset as being during military service.  He has also submitted correspondence to VA indicating the onset of hearing loss and tinnitus in service, and symptoms since.  

The Veteran is competent to testify as to observable symptoms such as hearing difficulty and ringing in the ears, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno v. Brown, 6 Vet. App. 465, 470 (1994).

It is acknowledged that the Veteran was exposed to acoustic trauma during service.  The Veteran credibly reported hearing loss and tinnitus since his period of service.  The Board also finds that the results of the October 2010 audiological examination are sufficient to establish current bilateral hearing loss disability during the pendency of the claim.  

The Board finds the Veteran's statements to be credible as to ongoing hearing loss and tinnitus since service.  While the Veteran may have had additional post-service noise exposure, his STRs are unavailable to determine the level of hearing loss and the presence of tinnitus at service separation.  Moreover, the Veteran credibly indicated that hearing protection was not available during service and it was mandated in his post-service occupations.  Thus, as there is acoustic trauma in service, continuity of symptomatology since service, and current disability, the Board finds that service connection for bilateral hearing loss disability and tinnitus is warranted.  

Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for tinnitus and bilateral hearing loss disability are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


